 

Exhibit 10.4

 

Execution Version

 

BENTLEY SYSTEMS, INCORPORATED

 

BONUS POOL PLAN

 

(As Amended and Restated Effective as of September 22, 2020)

 



 

 

 

WHEREAS, Bentley Systems, Incorporated (the “Company”) maintains the Bentley
Systems, Incorporated Bonus Pool Plan, as amended and restated effective as of
September 23, 2015, and as amended in part on two occasions thereafter (the
“Plan”); and

 

WHEREAS, the Company wishes to amend and restate the Plan in its entirety in
light of the Company’s expected initial public offering of its Common Stock in
2020.

 

NOW, THEREFORE, the Plan is hereby amended and restated effective as of
September 22, 2020, under the following terms and conditions:

 

1.                  PURPOSE AND DEFINITIONS

 

(a)               Purpose. The Plan is intended to provide a means whereby the
Company may encourage certain key employees of the Company to render faithful
and outstanding service to the Company by aligning such key employee’s interests
with the Company’s future success by conditioning such key employee’s incentive
compensation on the Company’s Adjusted MROI.

 

(b)               Definitions

 

(1)               “Adjusted MROI” shall mean the greater of (i) zero or (ii) the
Company’s Management Report Operating Income at actual foreign exchange rates
for each calendar quarter.

 

(2)               “Affiliate” shall mean an entity more than fifty percent (50%)
of the voting power or value of the equity of which is owned by the Company,
directly or indirectly.

 

(3)               “Beneficiary” shall mean the person or persons entitled to
receive any Bonus under this Plan in the event of a Participant’s death.

 

(4)               “Board” shall mean the Board of Directors of the Company.

 

(5)               “Bonus” shall mean, with respect to a Participant for a
calendar quarter, that amount calculated under Section 3(a), as adjusted by
Sections 3(b) and 3(c), if necessary.

 

(6)               “Bonus Pool” shall mean twenty percent (20%) of the Adjusted
MROI for a calendar quarter minus the sum of (x) the value of certain incentive
compensation paid to, reserved for, or vesting on behalf of, the Company’s
senior management (other than the Participants) for such calendar quarter, as
recommended by a majority of the Participants, provided that such value is
approved by the Nonemployee Directors in their sole discretion; plus (y) those
charitable contributions recommended by a majority of the Participants of not
more than $259,000 (in the aggregate for all Participants for such quarter) and
made by the Company for such calendar quarter, provided that such contributions
are approved by the Nonemployee Directors in their sole discretion; plus (z) any
other amount recommended by a majority of the Participants as appropriate to be
subtracted from the gross pool for such calendar quarter, provided that such
amount is approved by the Nonemployee Directors in their sole discretion.

 



 

 

 

(7)               “CFO” shall mean the Chief Financial Officer of the Company.

 

(8)               “Class B Grant Date Value” shall mean the average VWAP of a
share of the Class B Stock over the VWAP Calculation Period.

 

(9)               “Class B Stock” shall mean a number of actual whole (not
fractional) shares of the Company’s Class B Non-Voting Common Stock (or any
successor class of common stock, including Company Stock).

 

(10)           “Discharge for Cause” shall mean a Participant’s Termination of
Employment for cause under his employment agreement with the Company or an
Affiliate, as applicable. If there is no employment agreement or if “cause” is
not defined therein, then “cause” shall mean the Participant has:

 

(A)             materially failed to perform any of his stated duties and not
cured such failure (if curable) within 15 days of his receipt of written notice
of the failure;

 

(B)              engaged in a breach of fiduciary duty; or

 

(C)              materially violated the Bentley Code of Conduct, as in effect
from time to time.

 

(11)           “Employee” shall mean an employee of the Company or an Affiliate.

 

(12)           “Equity Pool” shall mean $7.5 million per calendar quarter.

 

(13)           “First Fractional Interest” shall mean that fraction of the first
$4.5 million of the Bonus Pool to which the Participant is entitled for each
calendar quarter, as set forth on Appendix A attached hereto.

 

(14)           “Offset Amount” shall mean that amount (if any) which a
Participant recommends to the Nonemployee Directors as appropriate to be
subtracted in the calculation of his Bonus for a calendar quarter for which the
amount of the Bonus Pool has not yet been determined, provided that such amount
is approved by the Nonemployee Directors in their sole discretion.

 

(15)           “Omnibus Incentive Plan” shall mean the Company’s 2020 Omnibus
Incentive Plan, effective as of September 22, 2020, as may be amended and/or
restated from time to time, and any successor thereto.

 

(16)           “Non-Deferred Bonus” shall mean that portion of a Participant’s
Bonus, if any, that Participant has not elected to defer under the Bentley
Systems, Incorporated Nonqualified Deferred Compensation Plan in accordance with
Section 3(e) hereof.

 

(17)           “Nonemployee Directors” shall mean those members of the Board
(numbering two or more) who constitute “nonemployee directors” within the
meaning of Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended from time to time.

 



2 

 

 

(18)           “Participant” shall mean each Employee listed on Appendix A
attached hereto.

 

(19)           “Payment Date” shall mean the thirtieth (30th) calendar day
following the end of the applicable calendar quarter.

 

(20)           “Part-Time Coefficient” shall mean the square of a Participant’s
percentage of full-time employment. For example, if a Participant moves from
full-time employment to employment that is 70% of full-time employment, the
Participant’s Part-Time Coefficient would be 49% (70% x 70% = 49%). For the
avoidance of doubt, if the Participant undergoes a Termination of Employment,
the Participant’s Part-Time Coefficient shall be zero.

 

(21)           “Plan” shall mean the Bentley Systems, Incorporated Bonus Pool
Plan, as set forth herein and as it may be amended, or amended and restated,
from time to time.

 

(22)           “Second Fractional Interest” shall mean that fraction of the
amount in excess of the first $4.5 million of the Bonus Pool to which the
Participant is entitled for each calendar quarter, as set forth on Appendix A
attached hereto.

 

(23)           “Termination of Employment” shall mean the termination of the
Participant’s employment with the Company and all Affiliates. The determination
of whether a Participant has had a Termination of Employment shall be made by
the Nonemployee Directors; provided, that the Nonemployee Directors shall not
determine that a Participant has had a Termination of Employment as of any date
if the Company and the Participant reasonably anticipate that the level of bona
fide services the Participant will perform after such date as an Employee will
exceed twenty percent (20%) of the average level of bona fide services the
Participant performed as an Employee over the immediately preceding 36-month
period. The foregoing twenty percent (20%) test shall be applied in an analogous
manner to the way the similar twenty percent (20%) test is applied for purposes
of Internal Revenue Code section 409A pursuant to Treas. Reg.
§1.409A-1(h)(1)(ii).

 

(24)           “VWAP” shall mean, for any trading day with respect to Class B
Stock, the volume-weighted average price, calculated by dividing the aggregate
value of the Class B Stock traded on the principal securities exchange on which
the Class B Stock is listed during regular hours (price per share multiplied by
number of shares traded) by the total volume (number of shares) of Class B Stock
traded on such principal securities exchange for such trading day, or if such
volume-weighted average price is unavailable, the fair market value of one share
of Class B Stock on such trading day as determined by the Board in its sole
reasonable discretion.

 

(25)           “VWAP Calculation Period” shall mean the period commencing on the
tenth (10th) trading day prior to the end of the applicable calendar quarter and
ending on the tenth (10th) trading day following the end of the applicable
calendar quarter.

 



3 

 

 

2.                  AWARD OF PERCENTAGE INTERESTS

 

(a)               The Board awarded specific First and Second Fractional
Interests to each of those Participants set forth on Appendix A attached hereto
based upon his responsibilities and the quality of the service he has performed
for the Company and its Affiliates. A Participant shall not be entitled to a
different First and Second Fractional Interest unless and until the Nonemployee
Directors formally amend this Plan under Section 6(g). The Nonemployee Directors
may increase, reduce or eliminate entirely a Participant’s First and Second
Fractional Interest at any time for a future calendar year by so amending the
Plan either before the beginning of such calendar year or during the first
ninety (90) calendar days of such future calendar year.

 

(b)               A Participant’s First and Second Fractional Interests and his
Offset Amount (if any) shall determine the Bonus payable to the Participant (or
to his Beneficiary in the case of his death) for each calendar quarter, in
accordance with and subject to the terms of the Plan.

 

(c)               Notwithstanding anything herein to the contrary, upon a
Participant’s Discharge for Cause, a Participant will (i) forfeit his right to
the First and Second Fractional Interests previously awarded to him, and (ii)
forfeit his right to receive any Bonus not yet paid to him as of the date of
such discharge.

 

3.                  BONUSES

 

(a)               A Participant’s Bonus for a calendar quarter for which there
is Adjusted MROI shall equal (i) the sum of (A) the first $4.5 million of the
Bonus Pool for such calendar quarter multiplied by the Participant’s First
Fractional Interest as set forth on Appendix A attached hereto, plus (B) the
amount (if any) in excess of $4.5 million of the Bonus Pool for such calendar
quarter multiplied by the Participant’s Second Fractional Interest as set forth
on Appendix A attached hereto (each foregoing calculation subject to adjustment
under subsection (c) below, if applicable); minus (ii) the Participant’s Offset
Amount for such calendar quarter (if any).

 

(b)               Each Participant with a First and Second Fractional Interest
on the last day of a calendar quarter for which there is Adjusted MROI shall be
entitled to receive a Bonus for such calendar quarter. Except as provided in
Section 2(c), any Participant who was not employed by the Company or an
Affiliate for the entire calendar quarter shall receive a prorated Bonus for the
calendar quarter in which he had a Termination of Employment based on the number
of days the Participant was an Employee during such calendar quarter divided by
the total number of days in such calendar quarter.

 



4 

 

 

(c)               If a Participant’s employment status changes from full-time
employment to less than full-time employment or if the Participant’s percentage
of full-time employment changes, the Participant shall, in advance of the next
quarter, recommend to the Nonemployee Directors that his Bonus be calculated
with the application of a Part-Time Coefficient, provided that such Part-Time
Coefficient is approved by the Nonemployee Directors in their sole discretion.
The Part-Time Coefficient shall be applied to both the Participant’s First
Fractional Interest and his Second Fractional Interest before any Offset Amount
is applied to the calculation of his Bonus. For example if a Participant’s First
Fractional Interest is 4/17, his Second Fractional Interest is 2/5, and he moves
from full-time employment to seventy percent (70%) of full-time employment, his
Part-Time Coefficient would be forty-nine percent (49%) and his Bonus would be
calculated as follows (disregarding any Offset Amount): (4/17 x Bonus Pool up to
$4.5 million x 49%) + (2/5 x Bonus Pool in excess of $4.5 million x 49%). If a
Participant’s employment status changes from less than full-time employment to
full-time employment, the Participant may, in advance of the next quarter,
recommend to the Nonemployee Directors that his Bonus be calculated without the
application of a Part-Time Coefficient, provided that not applying a Part-Time
Coefficient is approved by the Nonemployee Directors in their sole discretion.

 

(d)               The adjustments described in subsections (b) and (c) above and
the subtraction of any Offset Amounts in the calculation of a Participant’s
Bonus for a calendar quarter shall not result in any change in the size of the
Bonus Pool for such calendar quarter and shall not result in any increase in the
amount of the Bonus for any other Participant for such calendar quarter.

 

(e)               A Participant may defer all or any portion of the
Participant’s Bonus under the Bentley Systems, Incorporated Nonqualified
Deferred Compensation Plan by means of a timely filed and irrevocable written
election. A Participant’s Non-Deferred Bonus shall be paid to the Participant on
the Payment Date.

 

(f)                Prior to December 31, 2020, a Participant’s Non-Deferred
Bonus shall be payable in cash. From and after December 31, 2020, each
Participant’s Non-Deferred Bonus shall be payable in cash and/or shares of fully
vested Class B Stock in the proportions specified by a written and irrevocable
election delivered by the Participant to the Company at any time prior to the
first day of the applicable calendar quarter. Shares of fully vested Class B
Stock payable in respect of a Participant’s Non-Deferred Bonus shall be granted
pursuant to the Omnibus Incentive Plan and shall be deemed an “Other
Equity-Based Award” thereunder, and the number shares of Class B Stock payable
in respect a Participant’s Non-Deferred Bonus shall be determined by dividing
the Class B Grant Date Value by the dollar value of that portion of the
Non-Deferred Bonus set forth on the Participant’s written election (rounded down
to the nearest whole share and with any fractional share paid out in cash);
provided, however, that, for any calendar quarter in which a Participant does
not timely submit a written and irrevocable election, the Participant’s election
in effect for the immediately preceding calendar quarter will also be the
Participant’s binding election for such calendar quarter.

 

(g)               Notwithstanding a Participant’s timely written election
pursuant to Section 3(f), if, in any calendar quarter, the aggregate dollar
value of shares of fully vested Class B Stock payable in respect of the
Participants’ Non-Deferred Bonuses exceeds the Equity Pool, the portion of each
Participant’s Non-Deferred Bonus payable in shares of fully vested Class B Stock
shall be reduced pro rata such that the Equity Pool is not exceeded, and, for
each affected Participant, the amount of such reduction shall be payable in
cash.

 

(h)               With respect to the portion of a Participant’s Non-Deferred
Bonus that is payable in Class B Stock, Section 13(d) of the Omnibus Incentive
Plan is incorporated herein by reference. The Company shall withhold any minimum
income, employment, and/or other applicable taxes that are statutorily required
to be withheld from each Participant’s Non-Deferred Bonus. For the avoidance of
doubt, such withholdings shall be made proportionally from the cash and/or
shares of Class B Stock payable with respect to a Participant’s Non-Deferred
Bonus.

 



5 

 

 

4.                  TERMINATION OF THE PLAN

 

(a)               The Nonemployee Directors may, at any time, terminate the
Plan.

 

(b)               No First or Second Fractional Interest shall be effective
under the Plan after the date of the Plan’s termination, although after such
date Bonuses for the calendar quarter in which the Plan was terminated and for
the previous calendar quarter, if applicable, shall be paid as provided in
Section 3.

 

5.                  DISTRIBUTION UPON DEATH; DESIGNATION OF BENEFICIARY

 

(a)               Any Bonus to which a deceased Participant was entitled shall
be payable in full to his Beneficiary(ies).

 

(b)               A Participant may designate such person or persons (including,
but not by way of limitation, the trustee or the trustees of any trust fund) as
the Beneficiary to whom, in the event of his death, his Bonus shall be paid.
Such designation shall be filed with the CFO on such form or forms as the CFO
may prescribe. The Beneficiary so designated may be changed by the Participant
at any time and from time to time prior to the payment of his Bonus; provided,
that such new designation is delivered to, and accepted by, the CFO before the
Participant’s death. If no person has been designated as Beneficiary, or if the
designated Beneficiary does not survive the Participant, his Bonus shall be paid
to his spouse, if living, and otherwise to his estate.

 

6.                  MISCELLANEOUS

 

(a)               No Employee shall have any claim or right to be granted a
First or Second Fractional Interest under this Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any Employee any right to be
retained in the service of the Company or any Affiliate.

 

(b)               A Participant’s rights, interests and benefits under this Plan
shall not be subject to assignment, transfer, pledge, encumbrance or charge.

 

(c)               This Plan shall at all times be entirely unfunded and no
assets of the Company shall be segregated for the payment of any Bonus
hereunder. No Participant or other person shall have any interest in any
particular assets of the Company by reason of the right to receive a Bonus under
this Plan and any such Participant or other person shall have only the rights of
a general unsecured creditor of the Company with respect to any rights under
this Plan.

 

(d)               Bonuses paid to a Participant pursuant to the terms of this
Plan represent taxable compensation to such Participant for his service to the
Company or its Affiliates. The Company shall deduct from all Bonuses any
federal, state or local taxes required by law to be withheld from such Bonuses.

 



6 

 

 

(e)               This Plan, in conjunction with the Bentley Systems,
Incorporated Nonqualified Deferred Compensation Plan, is intended to comply with
the requirements of Internal Revenue Code section 409A and the final regulations
issued thereunder. This Plan shall be construed and interpreted in accordance
with such requirements in order to maintain such compliance.

 

(f)                This Plan shall be administered by the CFO or his delegate.

 

(g)               The Nonemployee Directors, in their sole discretion, reserve
the right to amend this Plan from time to time, except that no such amendment
may adversely affect the Bonus of a Participant for the calendar quarter of the
amendment or any prior calendar quarter without the Participant’s written
consent.

 

(h)               This Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware (without reference to the
principles of the conflict of laws).

 

(i)                 The invalidity of one or more of the phrases, sentences,
clauses, Sections or paragraphs contained in this Plan shall not affect the
remaining portions so long as the material purposes of this Plan can be
determined and effected.

 

(j)                 The captions of this Plan are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Plan or the intent of any provision hereof.

 

(k)               Except when otherwise required by the context, any masculine
terminology in this document shall include the feminine, and any singular
terminology shall include the plural.

 

IN WITNESS WHEREOF, Bentley Systems, Incorporated hereby executes this Plan, as
amended and restated, on this 22nd day of September, 2020.

 

By /s/ David Shaman     



Name(Printed): David Shaman     



Title: Chief Legal Officer and Secretary

 



7 

 

 

BENTLEY SYSTEMS, INCORPORATED

 

BONUS POOL PLAN

 

(As Amended and Restated Effective as of September 22, 2020)

 

APPENDIX A

 

Participant  First
Fractional
Interest for
2020*  Second
Fractional
Interest for
2020*   Greg Bentley  12/33  12/33   Keith Bentley  7/33  7/33   David
Hollister  4/33  4/33   Bhupinder Singh  4/33  4/33   Raymond Bentley  3/33 
3/33   Barry Bentley  3/33  3/33  

 

* The First and Second Fractional Interests will be in place each successive
calendar year for each Participant unless and until the Nonemployee Directors
change or revoke one or both of them for such Participant.

 

Further, neither (i) the proration of a Participant’s Bonus under Section 3(b)
for a calendar quarter or the elimination of a Participant’s First and Second
Fractional Interests for future calendar quarters, in each case due to the
Participant’s Termination of Employment, nor (ii) the reduction in a
Participant’s First and Second Fractional Interests under Section 3(c) due to
the Participant’s less than full-time employment, shall result in or cause any
change in the First and Second Fractional Interests of the remaining
Participants, even though neither the sum of such First Fractional Interests nor
the sum of such Second Fractional Interests for such remaining Participants
equals 1.0.

 



 

 